Matter of Browder v New York State Off. of Children & Family Servs. (2019 NY Slip Op 09240)





Matter of Browder v New York State Off. of Children & Family Servs.


2019 NY Slip Op 09240


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (823/19) CA 18-01281.

[*1]IN THE MATTER OF BRIAN BROWDER, PETITIONER-APPELLANT, 
vNEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.